DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120.
Response to Amendment
The amendment to claims 1 – 5, 7 and 8, and new claims 22 - 30, submitted May 27, 2022 is acknowledged and entered. 
Response to Arguments
Applicant’s arguments, see pages 8 - 9, filed May 27, 2022, with respect to the objection to the Specification have been fully considered and are persuasive in view of the amendment to the claims.  The objection to the Specification has been withdrawn. 
Applicant’s arguments, see pages  8 - 9, filed May 27, 2022, with respect to the rejection of claim 1 under 35 USC 103 have been fully considered and are persuasive in view of the claim amendments.  The rejection of claim 1 under 35 USC 103 has been withdrawn. 
Allowable Subject Matter
Claims  1 – 9 and 22 – 30 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art of record teaches or suggest a motivation for the method for extracting solute from plant material wherein a solvent from a source container is moved to at least a first canister and a second canister, containing plant material, by a step comprising at least one of pressurizing and heating the solvent at a location that is downstream of at least the solvent source container and upstream of at least the first and second canisters.
US 9,242,189 to Buese is the close prior art.  Buese is generally directed towards continuous extraction units constructed to have a plurality of extraction chambers containing extractable material, and wherein the extract is continuously separated from the solvent in an expansion chamber where it is continuously or periodically removed from the unit.  (abstract, Fig. 2, (51)).  During operation in Fig. 2, fluid and gas moves continuously thorough extraction chambers (11, 12), receiver (30), heat exchanger (50), receiver (100) and back to the extraction chambers.  In the process of Buses, solvents leave receiver 100 and directly enter extraction chambers 11 and 12.  The is no teaching in Buses where solvent is moved by a step comprising at least one of pressurizing and heating the solvent at a location that is downstream of at least the solvent source container and upstream of at least the first and second canisters.
Further, in Buses the solution in Buses leaves extraction chambers (11, 12) and flow to thermal expansion valve 40 and into a low-pressure expansion chamber 51 of heat exchanger 50, where the solution disproportions into a solvent vapor and an aerosol of the liquid extract with the absorption of heat.  The aerosol impinges on the internal surfaces of the expansion chamber (51) coalesces and drains to extract receiver 70.  This differs from the instantly claimed process.  In claims 24, plant material in a first canister and a second canister having been exposed to a first portion and a second portion of the solvent create first and second extract mixtures.  The first extract mixture having the solute in solution with the first portion of the solvent, and the second extract mixture having the solute in solution with the second portion of the solvent.  Both first and second extract mixtures are fluidly communicated to a first extract container.  The solute is separated from the first and second extract mixtures in the first extract container to provide a recycled solvent by at least heating the first extract container to evaporate to the recycled solvent.  The recycled solvent is collected in a solvent collection container in fluid communication with the first extract container.  In the method of claim 24 of the instantly claimed invention the first and second extract mixtures, when combined in a receiving container (extraction container), are not subjected to expansion and a heat exchanging.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Art Made of Record









The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. 5,074,332 (Jones) and U.S. 2,457,251 (Main).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YATE K. CUTLIFF whose telephone number is (571)272-9067. The examiner can normally be reached Monday-Friday (8:30 - 5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272 - 2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YATE' K CUTLIFF/Primary Examiner, Art Unit 1622